           Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    JOE HAND PROMOTIONS, INC.,
         Plaintiff,
                              v.
    BERNARD HAMILTON and VITA GLOVER,                           Civil Action No.
    individually, and as officers, directors, shareholders,    1:20-cv-02119-SDG
    members and/or principals of Phoenix Cigars, LLC
    d/b/a Phoenix Cigar Lounge; and PHOENIX
    CIGARS, LLC,
           Defendants.

                                   OPINION AND ORDER

          Before the Court is Defendants’ Motion to Dismiss [ECF 13]. For the

following reasons, Defendants’ motion is GRANTED in part and DENIED in

part.

I.        Background1

          Plaintiff Joe Hand Promotions, Inc. (Joe Hand) initiated this action on May

18, 2020, against Defendants Bernard Hamilton and Vita Glover (individually, and

as officers, directors, shareholders, members and/or principals of Phoenix Cigars,



1      For purpose of this Order, the Court assumes the truth of Joe Hand’s well-
       pleaded allegations. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir.
       1999) (“At the motion to dismiss stage, all well-pleaded facts are accepted as
       true, and the reasonable inferences therefrom are construed in the light most
       favorable to the plaintiff.”).
        Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 2 of 13




LLC d/b/a Phoenix Cigar Lounge) and Phoenix Cigars, LLC (Phoenix).2 Phoenix

is located in Stockbridge, Georgia and operates the Phoenix Cigar Lounge

(the Lounge).3 The individuals are alleged on information and belief to be officers,

directors, shareholders, members, or principals “of the entity owning and

operating” the Lounge (i.e., presumably Phoenix).4 The Complaint pleads that

each individual “had the right and ability to supervise and an obvious and direct

financial interest in the activities of the [Lounge] at all times relevant to Plaintiff’s

claims.”5

      The Complaint alleges that Joe Hand specializes in distributing and

licensing      premier   sporting   events   to   commercial     and    non-residential

establishments.6 It had exclusive rights to commercially license the audio-visual

broadcast of the fight Manny Pacquiao v. Keith Thurman on July 20, 2019

(the Program).7 Defendants purportedly took steps to avoid commercially




2   ECF 1.
3   Id. ¶ 6.
4   Id. ¶ 7.
5   Id. ¶ 8.
6   Id. ¶ 4.
7   Id. ¶ 5.
            Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 3 of 13




licensing the Program and instead obtained it “through an unauthorized cable

signal, satellite signal, and/or internet stream.”8

           To support these allegations, the Complaint attaches a screenshot of a

Facebook page for “Phoenix Cigar Lounge,” posting what appears to be a

promotional image for the Program, with the message:

                 Pacquiao . . . Thurmond [sic]? Either way you put it, this
                 is going to be a Good fight! Stop in and explor [sic] our
                 great selection of Cigars and stay for the show!!9

Below the message, one of the hashtags is “#pacquiaothurmanfight!”10 A second

screenshot shows an image of two unidentified boxers in a ring, and of numerous

unidentified individuals in various states of indoor recreation.11 The message

states: “Enjoy Life . . . Enjoy Cigars!!” and contains the same hashtag.12

           Joe Hand asserts causes of action for cable and satellite piracy in violation

of 47 U.S.C. §§ 553 and 605 (Count I); and copyright infringement in violation of




8    Id. ¶ 10. See also id. ¶¶ 11–13.
9    Id. at 9.
10   Id.
11   ECF 1, at 10.
12   Id.
          Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 4 of 13




17 U.S.C. §§ 106 and 501(Count II).13 It seeks statutory damages and attorneys’

fees, interest, and costs.14

        On June 23, 2020, Defendants moved to dismiss under Fed. R. Civ. P.

12(b)(6).15 The motion was signed by Hamilton “on behalf of all Defendants.”16 Joe

Hand responded on July 7.17 Defendants did not file a reply.

II.     Applicable Legal Standards

        a.      Joe Hand’s causes of action

        Federal law prohibits intercepting or receiving (or assisting in intercepting

or receiving) a “service offered over a cable system, unless specifically authorized

to do so.” 47 U.S.C. § 553(a)(1). It also generally prohibits the unauthorized




13    Id. at 5–7.
14    Id. at 7–8.
15    ECF 13.
      Defendants were all served on May 28, 2020 (ECF 10; ECF 11; ECF 12), which
      made their response to the Complaint due on June 18. Fed. R. Civ. P.
      12(a)(1)(A)(i). While Defendants’ motion asserts that Joe Hand agreed to a
      deadline of June 23 for them to respond, parties cannot agree by stipulation to
      alter a deadline set by the federal rules or court order. Id. 6(b)(1). Given the
      short delay and Joe Hand’s lack of objection, the Court will excuse Defendants’
      technical default. Cf. Home Ins. Co. v. Paige, 255 F. Supp. 51, 54–55 (D. Md. 1966)
      (deeming informal extensions of time agreed to between the parties sufficient
      to grant formal extensions under Rule 6).
16    ECF 13, at 4.
17    ECF 16.
       Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 5 of 13




interception and publication of radio communications, and unauthorized receipt

of such communications for one’s own benefit. 47 U.S.C. § 605(a). Violation of

these laws can be the basis for civil suits for (among other things) injunctive and

compensatory relief. Id. §§ 553(c), 605(e). The owner of a copyright has the

exclusive ability to authorize the public display of the copyrighted work. 17 U.S.C.

§ 106(5). The holder of that exclusive right can sue for infringement. 17 U.S.C.

§ 501(b).

      In addition to this primary liability, in BUC International Corp. v. International

Yacht Council Ltd., the Eleventh Circuit indicated that there can be secondary

liability, noting that “vicarious and contributory copyright infringement are well

established principles derived from common law.” 489 F.3d 1129, 1138 n.19

(11th Cir. 2007). The court described contributory infringement as causing or

contributing of another’s infringing conduct. Id. Vicarious infringement, by

contrast, “arises when the defendant profits directly from the infringement and

has a right and ability to supervise the direct infringer, even if the defendant

initially lacks knowledge of the infringement.” Id. (internal quotation marks

omitted) (citation omitted). A court in this District has further explained that,

             [t]o subject a corporate defendant to individual liability
             for copyright infringement, a party must show that the
       Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 6 of 13




             defendant had the ability to supervise the copyright-
             infringing-activity and had some financial stake in it.

Nafra Worldwide, LLC v. Home Depot U.S.A., Inc., 2013 U.S. Dist. LEXIS 201841, at

*12 (N.D. Ga. Aug. 29, 2013) (Totenberg, J.) (citing S. Bell Tel. & Tel. v. Assoc. Tel.

Directory Publishers, 756 F.2d 801, 811 (11th Cir. 1985)).

      b.     Pleading standard

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must . . . contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting

Twombly, 550 U.S. at 570). A complaint fails to state a claim when it does not “give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Twombly, 550 U.S. at 555–56 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
          Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 7 of 13




         A complaint is plausible on its face when a plaintiff pleads sufficient factual

content for the court to draw the reasonable inference that the defendant is liable

for the conduct alleged. Am. Dental Ass’n, 605 F.3d at 1289 (citing Twombly, 550 U.S.

at 556). “A complaint does not state a facially plausible claim for relief if it shows

only a sheer possibility that the defendant acted unlawfully.” Waters Edge Living,

LLC v. RSUI Indem. Co., 355 F. App’x 318, 322 (11th Cir. 2009) (internal quotation

marks omitted) (citation omitted). A complaint must also present sufficient facts

to “‘raise a reasonable expectation that discovery will reveal evidence’ of the

claim.” Am. Dental Ass’n, 605 F.3d at 1289 (quoting Twombly, 550 U.S. at 556).

III.     Discussion

         a.     Hamilton cannot represent Phoenix or Glover.

         Joe Hand argues that the Court should not consider Defendants’ motion

with regard to Glover or Phoenix because it was signed only by Hamilton, who is

not an attorney.18 This argument is correct. While Hamilton may represent himself,

he is not licensed to practice law in the State of Georgia or before this Court.19

Accordingly, he cannot represent Glover or Phoenix in this action. To do so would



18     ECF 16, at 7.
19     A search of the State Bar website does not reveal any attorney licensed to
       practice in Georgia named “Bernard Hamilton.” https://www.gabar.org/
       membersearchresults.cfm (last accessed Jan. 15, 2021).
       Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 8 of 13




violate Georgia law and this Court’s Local Rules. O.C.G.A. § 15-19-51(a)(1) (“It

shall be unlawful for any person other than a duly licensed attorney at law . . . . To

practice or appear as an attorney at law for any person other than himself in any

court of this state or before any judicial body.”); LR 83.1(A)(1), NDGa (“Any

attorney who is an active member in good standing of the State Bar of Georgia is

eligible for admission to the bar of this Court.”).

      Moreover, a corporate entity can only appear through legal counsel, and

cannot appear pro se or be represented by a pro se party. Palazzo v. Gulf Oil Corp.,

764 F.2d 1381, 1385 (11th Cir. 1985) (“The rule is well established that a corporation

is an artificial entity that can act only through agents, cannot appear pro se, and

must be represented by counsel.”); LR 83.1(E)(2)(b)(I), NDGa (“[A] corporation

may only be represented in Court by an attorney . . . .”). For this additional reason,

Hamilton cannot represent Phoenix. The motion to dismiss as to Glover and

Phoenix is therefore DENIED. Although this leaves both of these Defendants

without having filed a response to the Complaint, the Court will permit them an

opportunity to do so.
         Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 9 of 13




       b.      Hamilton’s liability for Phoenix’s alleged infringement

       Hamilton contends that Phoenix is a separate legal entity from its

shareholders and he is thus not liable for Phoenix’s debts.20 Since the Complaint

does not allege he is the alter ego of Phoenix or that Phoenix’s corporate veil

should be pierced, so Hamilton’s argument goes, the claims against him must be

dismissed.21 Joe Hand counters that its allegations of Hamilton’s “right and ability

to supervise” the activities at the Lounge and his “direct financial interest in those

activities” are sufficient to plead that he violated copyright law.22 Because state

law defenses do not apply to Joe Hand’s claims, Hamilton’s alter ego and veil

piercing arguments must be rejected. Nafra Worldwide, 2013 U.S. Dist. LEXIS

201841, at *12 n.15.

       Allegations that an individual defendant had the ability to supervise the

infringing activity and some financial stake in that activity are sufficient to survive

a motion to dismiss. Id. at *12. While the Complaint alleges that Hamilton had a

financial interest in the alleged infringement based on his status as “an officer,




20   ECF 13, at 2 (citing Derbyshire v. United Builders Supplies, Inc., 194 Ga. App. 840
     (1990)).
21   Id. at 2–3.
22   ECF 16, at 4–5 (citing ECF 1, ¶ 8).
        Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 10 of 13




director, shareholder, member or principal,”23 Joe Hand has not pleaded any facts

suggesting that Hamilton had the ability to supervise or any involvement with the

infringing activity. Joe Hand need not at this stage specify whether the alleged

improper broadcast of the Program was made via cable or satellite, since that

information is particularly within the knowledge of Defendants. Joe Hand

Promotions, Inc. v. McBroom, No. 5:09-cv-276(CAR), 2009 WL 5031580, at *2

(M.D. Ga. Dec. 15, 2009) (citing, inter alia, J & J Sports Prods., Inc. v. Fitzgerald,

No. 1:09–cv–1684–WSD, 2009 WL 3681834, at *2 n.1 (N.D. Ga. Oct. 30, 2009)). But

it cannot rely on the barest of information and belief assertions about Hamilton’s

status to satisfy the necessary pleading standard. Compare with Nafra Worldwide,

2013 WL 12098772, at *12 (“Even assuming, arguendo, that her position in JKA

alone establishes her financial interest, her position does not automatically

establish her ability to supervise her husband’s activities and Nafra does not allege

a single fact which would warrant such an assumption. For example, Nafra’s

Complaint fails to allege that Ms. Anderson directly participated in the

administration or operation of the business of JKA, much less that she directed,

controlled, ratified, participated in, or was the moving force behind the alleged




23   ECF 1, ¶ 7.
       Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 11 of 13




trademark infringement.”); McBroom, 2009 WL 5031580, at *4 (concluding that, by

virtue of his default, the individual defendant admitted supervisory control over

the company’s “decision to broadcast” the program at issue).

      The “sheer possibility” that Hamilton might have violated the law is simply

not enough to plead his vicarious liability for the infringing activity. Waters Edge

Living, 355 F. App’x at 322. Further, the shotgun nature of Joe Hand’s allegations

(lumping all Defendants together without specifying any particular individual

conduct) “patently violate[s]” the federal pleading standards. Jackson v. Bank of

Am., N.A., 898 F.3d 1348, 1356 (11th Cir. 2018); Weiland v. Palm Beach Cnty. Sheriff’s

Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015) (concluding that a complaint

“asserting multiple claims against multiple defendants without specifying which

of the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against” is a shotgun pleading). This does not,

however, preclude Joe Hand from seeking leave to amend to add as a defendant

any individual who may be liable for vicarious or contributory infringement based

on information uncovered during discovery.
         Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 12 of 13




        c.     Registration of the Copyright

        Hamilton also argues that the Complaint does not adequately allege Joe

Hand had a copyright certificate of registration for the Program.24 According to

him, the Complaint states only that the Program “was registered,”25 which could

mean that Joe Hand had applied for, but not yet received the certificate of

registration.26 This argument is easily dispensed with. As Joe Hand points out, the

registration of the copyright for the Program is reflected on the Form AO 121

(Report on the Filing or Determination of an Action or Appeal Regarding a

Copyright) that was filed along with the Complaint.27 This is sufficient to show

registration. Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881,

886, 888–89 (2019) (registration occurs when the Copyright Office registers a

copyright rather than when an applicant delivers the application).

IV.     Conclusion

        Defendants’ Motion to Dismiss [ECF 13] is GRANTED in part and DENIED

in part. Because the Complaint does not state a claim against Hamilton, the motion



24    ECF 13, at 3.
25    Id. (citing ECF 1, ¶ 24).
26    Id. (citing Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881
      (2019)).
27    ECF 16, at 8 (referring to ECF 6); ECF 16-3.
       Case 1:20-cv-02119-SDG Document 22 Filed 01/25/21 Page 13 of 13




is GRANTED with regard to Joe Hand’s claims against him. Joe Hand may amend

its Complaint to cure the deficiencies outlined herein within 14 days after entry of

this Order. To the extent the motion relates to Defendants Glover and Phoenix, it

is DENIED. Within 30 days after entry of this Order, Glover is DIRECTED to

respond to the Complaint by answer or motion to dismiss and Phoenix is

DIRECTED to file a notice of appearance of counsel and to respond to the

Complaint by answer or motion.

       SO ORDERED this the 25th day of January 2021.




                                                     Steven D. Grimberg
                                               United States District Court Judge
